  Case 18-03288       Doc 42   Filed 04/04/19 Entered 04/05/19 09:36:06              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )                BK No.:     18-03288
David E Agbon-Ifo                            )
                                             )                Chapter: 13
                                             )
                                                              Honorable Timothy Barnes
                                             )
                                             )
               Debtor(s)                     )

   ORDER MODIFYING THE PLAN POST CONFIRMATION ON SHORTENED NOTICE

        THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY and MOTION
TO SHORTEN NOTICE, the Court having jurisdiction and being advised in the premises, and due
notice having been givent,

IT IS HEREBY ORDERED THAT:

  1. The Debtor's plan is modified post-confirmation to defer the current default to the end of the plan
and to increase the plan payment to $347 a month beginning April 2019 until the end of the plan; and

  2. Notice is shortened to 20 days.




                                                          Enter:


                                                                   Timothy A. Barnes
Dated: April 04, 2019                                              United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
